

 S2047 ENR: To provide for a 2-week extension of the Medicaid community mental health services demonstration program, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 2047IN THE SENATE OF THE UNITED STATESAN ACTTo provide for a 2-week extension of the Medicaid community mental health services demonstration
 program, and for other purposes.1.Extension of the Medicaid community mental health services demonstration programSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended by striking June 30, 2019 and inserting July 14, 2019.2.Medicaid improvement fundSection 1941(b)(1) of the Social Security Act (42 U.S.C. 1396w–1(b)(1)) is amended by striking $6,000,000 and inserting $1,000,000.Speaker of the House of RepresentativesVice President of the United States and President of the Senate